IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,561-02


                     EX PARTE JORGE ALBERTO ALEMAN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2012-DCR-02918-B IN THE 138th DISTRICT COURT
                            FROM CAMERON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated kidnapping and sentenced to imprisonment for sixteen years.

        Applicant alleges, inter alia, that his trial counsel rendered ineffective assistance and that his

plea of guilty in this case was involuntary. The State responds, in pertinent:

        In an abundance of caution, State requests the Court order [an] affidavit from
        Applicant’s trial counsel, the Honorable Gabriela Garcia, in response to Applicant’s
       claim of ineffective assistance of counsel at trial.1

       We remand this application to the 138th District Court of Cameron County to allow the trial

judge to complete an evidentiary investigation and enter findings of fact and conclusions of law

regarding whether Applicant received ineffective assistance counsel in this case and whether his plea

of guilty was involuntary.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: March 2, 2016
Do not publish




       1
         The record also includes an unsigned order designating issues (ODI) requesting that
counsel file an affidavit “addressing Applicant’s allegations in grounds for relief one and two ...”
Applicant’s grounds one and two include his allegations of ineffective assistance and involuntary
plea of guilty.